              Case 2:21-mj-30430-DUTY ECF No. 1, PageID.1 Filed 09/09/21 Page 1 of 13
AO 91 (Rev.      ) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                             for the
                                                Eastern District of Michigan

United States of America                                                                Case: 2:21−mj−30430
   v.                                                                                   Assigned To : Unassigned
Jack Karl Johnson                                                       Case No.
                                                                                        Assign. Date : 9/9/2021
                                                                                        Description: U.S. V. JOHNSON
                                                                                        (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of               November 5, 2020              in the county of                Wayne       in the
       Eastern           District of       Michigan      , the defendant(s) violated:
                  Code Section                                          Offense Description
21 U.S.C. § 841(a)(1)                                 Distribution/Manufacturing/Possession with Intent to Distribute Controlled
                                                      substances;
21 U.S.C. § 846                                       Conspiracy and Attempt to Distribute Controlled Substances




         This criminal complaint is based on these facts:




     Continued on the attached sheet.
                                                                                         Complainant’s signature

                                                                     Special Agent Derrick Bird, A.T.F.
                                                                                          Printed name and title
Sworn to before me and signed in my presence



Date: September 9, 2021                                                                     Judge’s signature

City and state: Detroit, Michigan                                    Hon. Kimberly Altman, U.S. Magistrate Judge
                                                                                          Printed name and title
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.2 Filed 09/09/21 Page 2 of 13




             AFFIDAVIT IN SUPPORT OF CRIMINAL
              COMPLAINT AND ARREST WARRANT

     I, Special Agent Derrick Bird, being first duly sworn, hereby depose

and state the following:

             INTRODUCTION AND AGENT BACKGROUND

           I am a Special Agent with the United States Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”). I am an

“investigative or law enforcement officer of the United States” within

the meaning of 18 U.S.C. § 2510(7); that is, an officer of the United

States who is empowered by law to conduct investigations of and to

make arrests for offenses enumerated in 18 U.S.C. § 2516. I have been

employed as a Special Agent with the ATF since March 2016. I am

currently assigned to Group VII in the Detroit Field Division. I have

conducted or participated in numerous criminal investigations

including firearms offenses, illegal drug distribution, and organized

crime/criminal street gangs. Prior to being employed as a Special

Agent, I was a Correction Officer with the Washtenaw County Sheriff’s

Office for over four years.

           I am a graduate of the Criminal Investigator Training

Program and the ATF Special Agent Basic Training Program at the
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.3 Filed 09/09/21 Page 3 of 13




Federal Law Enforcement Training Center in Glynco, Georgia. I

graduated from Auburn University and earned a Bachelor’s Degree in

Sociology as well as a Masters of Arts Degree in Higher Education

Administration. As an ATF Special Agent, I have participated in federal

investigations involving the illegal acquisition, distribution, and

possession of firearms. During these investigations, I have participated

in physical surveillance operations and have participated in the execution

of federal arrest and search warrants. In addition to utilizing the

aforementioned investigative techniques, I have been required during

these investigations to analyze information resulting from traditional

record searches, as well as reviewing previous case files. Through my

training and experience, I have become familiar with the manner in

which firearms are transported and distributed, the methods of payment

for firearms, and the manner in which firearm traffickers communicate

with each other.

           I am involved in the narcotic trafficking investigation of Jack

Karl JOHNSON, date of birth XX/XX/1984. This affidavit is made in

support of an application for a criminal complaint for JOHNSON




                                      2
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.4 Filed 09/09/21 Page 4 of 13




charging him with violations of 21 U.S.C. § 841(a)(1) and 21 U.S.C. §

846.

           I make this affidavit in part based on my personal

knowledge derived from my participation in this investigation, and in

part based on information gathered from undercover narcotic purchase,

surveillance, and analysis of cell phone toll records. Because this

affidavit is being submitted for the limited purpose of establishing

probable cause for a criminal complaint, I have not included each and

every fact known to me concerning this investigation. Rather, I have

set forth facts that I believe are necessary to establish probable cause of

violations of a federal criminal offense, specifically Title 21 U.S.C. §

841(a)(1) (Distribution/Manufacturing/Possession with Intent to

Distribute) and Title 21 U.S.C. § 846 (Conspiracy/Attempt).

                   BACKGROUND OF INVESTIGATION

           In the month of October 2020, your affiant received

information from an ATF Confidential Informant (CI) that he/she was

aware of an individual (later identified as Jack JOHNSON) distributing

crack cocaine and heroin in the area of Warren and Plainview in

Detroit. The CI advised that the target (JOHNSON) would also be able


                                     3
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.5 Filed 09/09/21 Page 5 of 13




to provide firearms. The CI provided the telephone number 313-208-

XXXX (“Subject Phone Number”) belonging to JOHNSON (later identified

subscriber information registered to “Jack k Johnson”).

                            PROBABLE CAUSE

           On November 5, 2020, an ATF undercover agent (UCA) and

CI met JOHNSON in front of the residence XXXX Plainsview Avenue in

Detroit, Michigan (the “Residence”), where the UCA conducted an

undercover controlled purchase of approximately 2.4 grams of crack

cocaine. Prior to the meeting, the CI engaged in cell phone

communication with JOHNSON, aka “Note”, at phone number Subject

Phone Number, for the purpose of arranging the undercover purchase of

crack cocaine. On Friday, October 30, 2020, the CI sent a text message

to JOHNSON stating “Yo”. On Saturday, October 31, 2020, JOHNSON

responded stating, “I had to buy from a different nigga he taxing 225

per. I’m giving you my price he giving me. The other nigga just got

flicked with all kinds of shit on him”. The CI responded on the same

day stating “Ok”. On Sunday, November 1, 2020, JOHNSON sent a

text message to the CI stating, “What happened”. The CI responded, “I

have a family emergency”. JOHNSON replied, “Ok well I got it” and


                                    4
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.6 Filed 09/09/21 Page 6 of 13




“Hope things are ok”. The CI responded stating, “I had to go out of town

I will be back Wednesday” and “I still need it”. JOHNSON replied

stating, “I got it”. The CI replied, “Cool”. On Wednesday, November 4,

2020, the CI sent a text message to JOHNSON stating, “Yo 225 for

tomorrow at 1 right”. JOHNSON replied, “Yes. I was slumped”. The

CI replied, “Cool”.

           On November 5, 2020, the UCA met with the CI with the

plan of meeting JOHNSON to purchase the previously discussed crack

cocaine. The UCA observed JOHNSON standing in the driveway of the

Residence and an unidentified male/black sitting on the porch.

JOHNSON approached the undercover vehicle (UCV) and greeted the

CI. The CI got into the back passenger seat of the vehicle and

JOHNSON got into the front passenger seat of the UC vehicle and

greeted the UCA. During conversation between the UCA, JOHNSON,

and the CI, JOHNSON stated that he had recently sold the previously

discussed crack cocaine to another individual but that he had “twenty

five bags” that he would sell the UCA. JOHNSON then handed the

UCA a black plastic baggie containing numerous clear plastic baggies of

white rock substance consistent with crack cocaine. The UCA then


                                    5
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.7 Filed 09/09/21 Page 7 of 13




handed JOHNSON previously photocopied buy money. After the

narcotic transaction was complete, the parties discussed the purchase of

a “glock” style firearm that JOHNSON and the CI had discussed.

JOHNSON stated that if the UCA gave him $340.00 and a carton of

cigarettes that JOHNSON would consider selling the UCA the firearm.

JOHNSON stated that he had a “glock”, an “eighteen round clip” and “a

box of bullets”. The UCA agreed and JOHNSON exited the vehicle,

walked toward the front porch of the residence, and spoke to the

unidentified male sitting on the front porch. JOHNSON walked back to

the UCV and informed the UCA that “he can’t sell it until it’s reported

stolen”. The UCA told JOHNSON to tell the unidentified male (UM#1)

to come to the vehicle. JOHNSON agreed and told UM#1 to come to the

vehicle. The parties discussed UM#1 selling the firearm and UM#1

wanted to report the firearm stolen prior selling it to the UCA. The

UCA asked if the firearm was “here” to which UM#1 affirmed. UM#1

did not want to sell the firearm until he reported it stolen so the parties

agreed and JOHNSON and UM#1 walked away from the UCV. The CI

got into the front passenger seat of the UCV and the parties drove away

from the location.


                                     6
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.8 Filed 09/09/21 Page 8 of 13




           On January 16, 2021, your affiant was notified that a non-

fatal shooting occurred at the Residence (the aforementioned controlled

purchase address) and the victim is currently not cooperating with law

enforcement.

            On January 25, 2021, an undercover agent (UCA) met with

Jack JOHNSON, and a known male (KM#1) (later identified). Prior to

the meeting, the undercover agent engaged in cell phone

communication with JOHNSON, aka “Note”, at phone number Subject

Phone Number, for the purpose of arranging the undercover purchase of

heroin. At approximately 2:42 pm, the UCA arrived at a pre-

determined location. The UCA observed JOHNSON standing in front of

the location wearing a black hoodie and black sweat pants. The UCA

parked in front of the location and JOHNSON got into the passenger

seat of the UC vehicle (UCV). JOHNSON informed the UCA “he told

me to call him when we got here”, indicating he (JOHNSON) needed to

call an unidentified individual when he (JOHNSON) was with the UCA.

JOHNSON then made an outgoing call on his cellular telephone. The

UCA observed the contact was listed under the contact “D” and the first

three numbers of “D”’s telephone number were “248”. JOHNSON


                                    7
  Case 2:21-mj-30430-DUTY ECF No. 1, PageID.9 Filed 09/09/21 Page 9 of 13




stated “D” was coming from “Warren and Evergreen”. The call was not

answered at that time. JOHNSON began conversing with the UCA

about how his residence was “shot up” and how he was almost

killed. JOHNSON stated that individuals knocked on his door and

when he opened his door the individuals began firing inside the

house. JOHNSON stated that he began shooting back at the

individuals with a “two-two”, (.22 caliber), that was made by “Glock”.

            Later, JOHNSON then received a call from “D” and the

parties began to discuss their current locations. The parties agreed to

meet at the Subway located at XXXXX Joy Rd, Detroit, Michigan. At

this time the UCA and JOHNSON drove in the UCV to the Subway.

The parties arrived at the location and JOHNSON made numerous

calls to “D” in an effort to get him to meet at the location. At

approximately 3:03 pm, the UCA observed a black GMC Yukon with

chrome rims pull into the parking lot. JOHNSON stated “there he go”,

identifying the individual as the third party JOHNSON had

communicated with on the telephone. The male driver backed into the

parking spot to the passenger side of the UCV. The male, later

identified as KM#1, stated he wished to change locations but the UCA


                                     8
 Case 2:21-mj-30430-DUTY ECF No. 1, PageID.10 Filed 09/09/21 Page 10 of 13




denied. At this time, JOHNSON exited the UCV and approached

KM#1’s driver side door. The UCA showed KM#1 and JOHNSON the

currency which would be used to purchase the illegal narcotics. The

UCA observed KM#1 hand JOHNSON a clear plastic baggie. At that

time, JOHNSON turned back to the UCV and gave the UCA a clear

plastic baggie of brown rock substance, believed to be heroin

(approximately 14.7 grams). The UCA paid JOHNSON a quantity of

U.S. Currency. The UCA then observed JOHNSON hand KM#1 the

same currency paid to JOHNSON. JOHNSON then walked to the

passenger side of KM#1’s vehicle and got into the front passenger seat.

The UCA then pulled away from the location.

           On May 13, 2021, subsequent to a Detroit Police Department

(DPD) warrant arrest of JOHNSON, an ATF Task Force Officer (TFO)

and your affiant interviewed JOHNSON, where JOHNSON made some

of the following summarized statements:

        • JOHNSON stated that he did have a gun in November 2020

           but has not had a gun since then.

        • JOHNSON stated he knew “doggy bone” (UCA) was an

           undercover and that he (JOHNSON) was selling drugs.


                                    9
Case 2:21-mj-30430-DUTY ECF No. 1, PageID.11 Filed 09/09/21 Page 11 of 13




      • JOHNSON denied stating that he returned fire on an

         individual that was shooting at the Residence where he was

         staying.

      • JOHNSON stated that he sells drugs because people needed

         him. JOHNSON then stated he had not sold drugs since he

         sold to the undercover.

      • JOHNSON stated that did not get his supplies (referring to

         narcotics) from anyone; he stated he made his own supply.

      • JOHNSON stated he was in the backyard using his cousin’s

         gun and shooting bottles. Your affiant advised, “you were

         doing that and you knew you weren’t supposed to be around

         guns”. JOHNSON replied, “absolutely, but it was just so

         fucking fun, I can’t go to the gun range”.

      • JOHNSON admitted, “if I said that (referring to returning

         fire at an individual), it might was to get some street cred,

         but I ain’t never did that”.

      • JOHNSON provided his phone number Subject Phone

         Number.

         JOHNSON has the following felony convictions:


                                   10
 Case 2:21-mj-30430-DUTY ECF No. 1, PageID.12 Filed 09/09/21 Page 12 of 13




           a.   2005, dangerous drugs – controlled substance-del/mfg

                (cocaine, heroin or another narcotic) less than 50

                grams, 3rd Circuit Court.

           b.   2007, motor vehicle-unlawful driving away, 3rd Circuit

                Court.

           c.   2009, home invasion- 1st degree, 3rd Circuit Court.

           d.   2018, weapons - carrying concealed, 3rd Circuit Court.

           e.   2018, weapons – firearms – possession by a felon, 3rd

                Circuit Court.



                            CONCLUSION

           Based on the foregoing facts and circumstances, I

respectfully submit that there is probable cause to believe within the

Eastern District of Michigan, Jack JOHNSON did knowingly and




                                    11
 Case 2:21-mj-30430-DUTY ECF No. 1, PageID.13 Filed 09/09/21 Page 13 of 13




     intentionally violate Title 21 U.S.C. § 841(a)(1)

     (Distribution/Manufacturing/Possession with Intent to Distribute)

     and Title 21 U.S.C. § 846 (Conspiracy/Attempt).



                                         Respectfully Submitted,


                                         _______________________
                                         Derrick Bird, Special Agent
                                         Bureau of Alcohol, Tobacco,
                                         Firearms, and Explosives


Sworn to before me and signed in my
presence and/or by reliable electronic means.

___________________________________
Hon. Kimberly Altman
United States Magistrate Judge

   Dated:      September 9, 2021




                                    12
